Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 207







In the Interest of T.D., a Child



Grand Forks County Social Service Center, 		Petitioner and Appellee



v.



D.D. a/k/a D.S., Mother and N.R., Father, 		Respondents



N.R., Father,		Appellant







No. 20130248







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Nancy D. Yon (on brief), Assistant State’s Attorney, and Ashley K. Champ (on brief), third-year law student, under the Rule on Limited Practice of Law by Law Students, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for petitioner and appellee.



David D. Dusek (on brief), P.O. Box 14145, Grand Forks, N.D. 58208, for appellant.

Interest of T.D., a Child

No. 20130248



Per Curiam.

[¶1]	N.R. appealed from a juvenile court judgment terminating his parental rights to his child, T.D.  N.R. argues the court erred in finding reasonable efforts were made to reunify the child with his family and erred in terminating his parental rights.  We conclude the court’s findings are not clearly erroneous, and we  summarily affirm the juvenile court’s judgment under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner